 
Exhibit 10.2
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is entered into by and between Maxine
Clark (“Consultant”) and Build-A-Bear Workshop, Inc. (“Company”).
 
RECITALS
 
A.           Consultant has been an employee of the Company through the date
hereof, and will continue to be employed until the “Termination Date”, as
defined in that Retirement, Separation Agreement and General Release between the
parties relating to such termination of employment (“Separation Agreement”).
 
B.           The Company wishes to secure the consulting services of Consultant
for a six month transition period after the Termination Date, upon the terms set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
 
1.             Resignation of Employment.  Consultant’s employment with the
Company will terminate effective at the close of business on the Termination
Date as set forth in the Separation Agreement.  The parties hereby affirm their
understandings relating to such termination and all terms relating thereto as
set out in the Separation Agreement.
 
2.             Consulting Arrangement.  Subject to the terms and provisions of
this Agreement, Consultant agrees to make herself available to the Company on an
as-needed basis as an independent consultant for a six-month period commencing
on the Termination Date and ending on the six month anniversary of such
Termination Date, subject to extension by mutual agreement (“Consulting
Period”).  Both parties agree to work diligently and in good faith to make
certain the consultant assignments are completed in a timely and professional
manner.
 
a.           In consideration for the consulting services described in this
Paragraph, Consultant shall receive during the Consulting Period the amount of
$29,166 per month with the first payment commencing on the last day of the month
in which the Termination Date occurs and each subsequent monthly payment paid on
the last day of each month thereafter, provided Consultant fulfills all assigned
duties and complies with the terms of this Agreement.  For purposes of Section
409A of the Internal Revenue Code of 1986, as amended (“Code”), each such
monthly payment shall be considered a separate payment.  Payments for less than
a month will be pro rated.
 
b.           Consultant shall be reimbursed for all necessary and ordinary
expenses incurred by Consultant which are directly associated with the
consulting services rendered hereunder, subject to such limitations as shall be
imposed by and submission of such vouchers, receipts or other evidence as may be
required by the Company from time to time.
 
c.           Consultant is engaged by the Company only for the purposes of, and
to the extent set forth, in this Paragraph, and the relationship of Consultant
with the Company under this Paragraph shall be that of an independent
contractor.  Consultant agrees to devote sufficient time, effort, resources,
ability, skill and attention as may be necessary for Consultant to perform the
services required to be provided to the Company under this consulting
arrangement.  Consultant further warrants that her consulting services under
this Paragraph shall be performed in a good, workmanlike, professional and
ethical manner.  Consultant is to set her own hours of work to the extent
feasible and consistent with the mutual pledge in this Paragraph to work with
potential conflicting demands on Consultant’s time and still perform the work in
a timely and professional manner.  Consultant shall be available on an as-needed
basis, upon reasonable notice and at reasonable times as requested by the Chief
Executive Bear of the Company to assist with transition issues and such other
areas of executive-level consulting as the Chief Executive Bear may determine
appropriate from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           The Company may terminate the consulting arrangement provided
hereunder effective immediately upon written notice to Consultant if she (i)
fails to perform her duties and obligations hereunder after at least 30 days’
advance written notice of performance deficiency(ies) and an opportunity to
correct them; (ii) breaches any of the terms or conditions of this Agreement
after at least 30 days’ advance written notice of breach(es) and an opportunity
to cure; or (iii) commits any acts constituting willful fraud or dishonesty
against the Company or willful conduct which significantly impairs the
reputation of, or harms, the Company.
 
3.           Taxes.  Consultant agrees that she is responsible for the payment
of all federal, state and local taxes, of any type whatsoever, due and resulting
from the payment to her of the above-described consideration.
 
4.           Attorney Review; Time for Execution; Revocation;
Acknowledgements.  The Company hereby advises Consultant to consult with an
attorney prior to executing this Agreement.  Each Party shall bear all
attorneys' fees and costs arising from the actions of its own counsel in
connection with the review and execution of this Agreement.
 
5.           Severability.  The provisions of this Agreement are fully
severable.  Therefore, if any provision of this Agreement is for any reason
determined to be invalid or unenforceable by a Court of competent jurisdiction,
such invalidity or unenforceability will not affect the validity or
enforceability of any of the remaining provisions.  Furthermore, any invalid or
unenforceable provisions shall be modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or, if such
provision cannot under any circumstances be modified or restricted, it shall be
excised from the Agreement without affecting the validity or enforceability of
any of the remaining provisions.
 
6.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matters of this Agreement and
supersedes all prior negotiations and agreements, whether written or oral.  This
Agreement may not be altered or amended except by a written document executed by
both Parties.  Consultant represents and acknowledges that in executing this
Agreement she has not relied upon any representation or statement not set forth
herein made by the Company or any of its affiliates, agents, representatives, or
attorneys, with regard to the subject matters, basis or effect of this
Agreement, the Company, its business or its stock, or any other
matter.  Notwithstanding anything herein to the contrary, the Parties
specifically reaffirm the provisions of the Separation Agreement, which shall
remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
7.            ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF, OR RELATING
TO THIS AGREEMENT, THE BREACH THEREOF, OR CONSULTANT’S SERVICE WITH THE COMPANY
OR TERMINATION THEREOF, SHALL, AT THE COMPANY’S SOLE OPTION, BE SETTLED BY
BINDING ARBITRATION IN THE COUNTY OF ST. LOUIS IN ACCORDANCE WITH THE RULES THEN
IN FORCE OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION
THEREOF.  IN THE EVENT CONSULTANT COMMENCES ANY ACTION IN COURT WHICH THE
COMPANY HAS THE RIGHT TO SUBMIT TO BINDING ARBITRATION, THE COMPANY SHALL HAVE
SIXTY (60) DAYS FROM THE DATE OF SERVICE OF A SUMMONS AND COMPLAINT UPON THE
COMPANY TO DIRECT IN WRITING THAT ALL OR ANY PART OF THE DISPUTE BE
ARBITRATED.  ANY REMEDY AVAILABLE IN ANY COURT ACTION SHALL ALSO BE AVAILABLE IN
ARBITRATION.
 
8.             Successors and Assigns.  This Agreement shall be binding upon,
and shall inure to the benefit of, Consultant and her personal and legal
representatives, heirs, devisees, executors, successors, and assigns, and the
Company and its successors and assigns.  Notwithstanding the foregoing, this
Agreement, including the obligations and benefits hereunder, may not be assigned
to any party by Consultant.
 
9.             Paragraph Headings; Governing Law; Third Party
Benefit.  Paragraph headings herein are for convenience and reference only and
in no way define, limit or enlarge the rights and obligations of the Parties
under this Agreement.  This Agreement and any amendments to this Agreement shall
be construed and interpreted in accordance with the laws of the State of
Missouri, without regard to conflicts of law principles, except to the extent
preempted by Federal law.  The provisions of this Agreement are intended to
benefit the Parties as such may be enforced in such party's individual right.
 
10.           Section 409A.  Notwithstanding anything herein to the contrary, to
the extent Consultant is determined to be a specified employee within the
meaning of Code Section 409A and would otherwise be entitled to any payment that
constitutes deferred compensation subject to Code Section 409A, any such payment
on a separation from service shall be paid on the date that is six months and
one day after such separation from service, to the extent required to avoid any
adverse tax consequences under Code Section 409A.  It is anticipated by the
Parties that Consultant will have a separation from service with the Company as
of the Termination Date for purposes of Code Section 409A and that the level of
services provided under this Agreement will not be of a level that would affect
that determination.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement on
the date(s) identified below.
 
PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE COMPANY.  BY SIGNING BELOW, THE PARTIES ACKNOWLEDGE
AND AGREE THAT THEY HAVE CAREFULLY READ AND FULLY UNDERSTAND THIS AGREEMENT AND
UNDERSTAND THE RIGHTS THEY ARE WAIVING BY SIGNING THIS AGREEMENT.  THE PARTIES
ARE ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND SIGN IT OF THEIR
OWN FREE ACT AND DEED.
 

BUILD-A-BEAR WORKSHOP, INC.   CONSULTANT          
/s/ Tina Klocke
 
/s/ Maxine Clark
 
By:  Tina Klocke, Chief Operating and
 
Maxine Clark
 
 Financial Bear
 
Date:  January 28, 2013
 
Date:  January 28, 2013
     

 
 
4